IN THE SUPREME COURT OF THE STATE OF NEVADA


 STEVEN SAMUEL BRAUNSTEIN,                                 No. 83948
 Petitioner,
 vs.
 THE EIGHTH JUDICIAL DISTRICT
 COURT OF THE STATE OF NEVADA,                                FILED
 IN AND FOR THE COUNTY OF
                                                               JAN 2 0 2022
 CLARK,
 Respondent,
   and
 THE STATE OF NEVADA,
 Real Party in Interest.

                       ORDER DENYING PETITION

            This is an original pro se petition for a writ of mandamus and/or
coram nobis challenges petitioner's conviction on the ground that the jury
was not sworn in prior to trial. Having considered the petition, we are not
persuaded that our extraordinary intervention is warranted.            See NRS
34.170; Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 224, 88 P.3d 840,
841 (2004) (noting that writ relief is proper only when there is no plain,
speedy, and adequate remedy at law and explaining that petitioner bears
the burden of demonstrating that extraordinary relief is warranted).
            Any application for such relief should be made to, and resolved
by, the district court in the first instance so that factual and legal issues are
fully developed, giving this court an adequate record to review. See Round
Hill Gen. Imp. Dist. v. Newman, 97 Nev. 601, 604, 637 P.2d 534, 536 (1981)
(recognizing that "an appellate court is not an appropriate forum in which
to resolve disputed questions of facr); Zobrist v. Sheriff, 96 Nev. 625, 626,
614 P.2d 538, 539 (1980) (observing that writ petitions raising questions of
fact should be considered "by a tribunal equipped to handle that task");
                    State v. Cty. of Douglas, 90 Nev. 272. 276-77; 524 P.2d 1271, 1274 (1974)
                    (noting that "this court prefers that such an application [for writ relief] be
                    addressed to the discretion of the appropriate district court'' in the first
                    instance), abrogated on other grounds by Attorney Gen. v. Gypsum Res., 129
                    Nev. 23, 33-34, 294 P.3d 404, 410-11 (2013); see also Trujillo v. State, 129
                    Nev. 706, 718, n.11, 310 P.3d 594, 602, n.11 (2013) (explaining that "the
                    writ of coram nobis is not available in an original proceeding in this court").
                    Accordingly, we
                                ORDER the petition DENIED.




                                               , J.                                         J.
                    Hardesty                                    Stig1icr4C4-.°




                    cc:   Steven Samuel Braunstein
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(01 1947A    4500
                                                          2